Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
3. 	The drawings filed on 5/6/2021 have been approved by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claims 1-4, 6, 8-10, 12, 14-18,  and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0116965) in view of Hsu et al. (US 2016/0172292).
 	With respect to Claims 1, 7, 13, 17, 20, and 21, Kim discloses substrate 606 comprising a printed circuit board including a plurality of first insulating layers 630, 632, 634 and a plurality of first wiring layers disposed on or between the plurality of first insulating layers.  A connection structure 604 (i.e. bridge structure) embedded in the printed circuit board.  A plurality of second insulating layers 614, 624, 628 and a plurality of second wiring layers 612, 626 disposed on or between the plurality of second insulating layers.  An uppermost second wiring layer of the plurality of second wiring layers is embedded in an upper side of an uppermost second insulating layer of the plurality of second insulating layers and an upper surface of the uppermost second insulating layer of the plurality of second insulating layers is exposed.  A lowermost second insulating layer 628 of the plurality of second insulating layers includes a dielectric  material and is in contact with an upper surface of one of the plurality of first insulating layers 630.  An uppermost first wiring layer of the plurality of first wiring layers is connected to the connection structure through a first via disposed in a portion of the uppermost first insulating layer covering the connection structure, and is connected to one of the plurality of first wiring layers through a second via penetrating through the uppermost first insulating layer.  A thickness of the second via is greater than a thickness of the connection structure (see paragraphs 66-74; Figs. 6, 7a-7c, and 8).
 	Kim fail to disclose the insulating layer is organic insulating material and a lowermost second insulating layer of the plurality of second insulating layers includes an organic insulating material having a dielectric dissipation factor (Df) 10 of 0.010 or less.
.  However, Hsu discloses an organic material (i.e. polyimide or ABF) for dielectric layer 310 for a connection structure and a lowermost second insulating layer of the plurality of second insulating layers includes an organic insulating material having a dielectric dissipation factor (Df) 10 of 0.010 or less (see paragraph 22; Figs. 1 and 2).  Thus, Kim and Hsu have substantially the same environment of interconnect structure or board for supporting chip or package.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate an organic material as dielectric material of Kim, since the organic material will facilitate in a reliable material for supporting a chip package while acting as an intermediate structure mounted on a primary board as evident by Hsu.
 	With respect to Claim 2, Kim discloses wherein an average density of the plurality of second wiring layers higher than an average density of the plurality of first wiring layers (see Figs. 6, 7a-7c, and 8).
 	With respect to Claim 3, Kim discloses wherein, a first pitch is greater than a second pitch, 25 in which the first pitch is a pitch of at least one of plurality of first wiring layers, and the second pitch is a pitch of at least one of the plurality of second wiring layers (see Figs. 6, 7a-7c, and 8).
 	With respect to Claim 4, Kim discloses wherein a first gap is greater than a second gap, in which the first gap is an average gap between the plurality of first wiring layers, and the second gap is an average gap between the plurality of second wiring layers (see Figs. 6, 7a-7c, and 8).
 	With respect to Claim 6, Hsu discloses wherein the one of the plurality of first insulating layers 630, 632, 634 includes at least one of an Ajinomoto build-up film (ABF) and polyimide (see paragraph 22).
	 With respect to Claim 8, Kim discloses wherein an uppermost second wiring layer of the plurality of second wiring layers is embedded in an upper side of an 5 uppermost second insulating layer of the plurality of second insulating layers and an upper surface of the uppermost second wiring layer of the plurality of second wiring layers is exposed, and wherein the exposed upper surface is connected to at least
a portion of one of the plurality of first wiring layers through a wiring via (see Figs. 7A and 8).
 	With respect to Claim 9, Kim discloses wherein the printed circuit board further includes a plurality of first wiring vias, wherein the connection structure further includes a plurality of second wiring vias, and wherein the plurality of first wiring vias are tapper  opposite with respect to the plurality of second wiring vias (see Figs. 7A and 8).
 	With respect to Claim 10, Kim discloses wherein one of the plurality of first wiring layers includes a metal pattern (i.e. located directly under the connection structure 604 at the top surface of layer 632) wherein the metal pattern is disposed in a lower side of the connection structure and is spaced apart from the connection structure (see Figs. 6 and 8). 
 	With respect to Claim 12, Kim discloses a plurality of electronic components 600, 602 disposed on the printed circuit board, wherein at least portions of the plurality of electronic components are connected to each other through the connection 15 structure (see Figs. 6 and 8).
 	With respect to Claim 14, Hsu discloses wherein the lowermost second insulating layer of the plurality of second insulating layers includes at least one of  an Ajinomoto build-up film (ABF) and polyimide satisfying a condition of the dielectric dissipation factor (Df) (see paragraph 22).
 	With respect to Claim 15, Kim discloses wherein a lower surface of the lowermost second insulating layer of the plurality of second insulating layers is in contact with an upper surface of one of the plurality of first insulating layers (see Figs. 6 and 8)..
 	With respect to Claim 16, Kim discloses wherein one of the plurality of first wiring layers includes a metal pattern, and wherein a lower surface of the lowermost second insulating layer of the plurality of second insulating layers is in contact with an upper surface of the metal pattern (see Figs. 6 and 8).
  	With respect to Claim 22, Kim discloses wherein a lower surface of the lowermost second insulating layer of the plurality of second insulating layers is in contact with the one of the plurality of first wiring 15 layers. DB1/ 120930581.1 Page 40

Allowable Subject Matter
7. 	Claims 5, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the upper surface of the one of the plurality of first insulating layers has a stepped portion in a region in contact with the lowermost second insulating layer of the plurality of second insulating layers in claims 5 and 19.
 	A width of the metal pattern is greater than a width of the connection structure in claim 11..
An upper surface of the one of the plurality of first insulating layers has a stepped portion in a region in contact with the lowermost second insulating layer of the plurality of second insulating layers in claim 19.
 	The prior art made of record and not relied upon is cited primarily to show the
product of the instant invention.

Conclusion
9.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.















AC/November 5, 2022 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897